Citation Nr: 1539239	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  00-07 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than PTSD. 
 
2.  Entitlement to service connection for drug and alcohol abuse, to include as secondary to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to July 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2012, the Board denied entitlement to service connection for posttraumatic stress disorder (PTSD), a low back disability and hepatits C.  At that time, the Board remanded the claims of entitlement to service connection for an acquired psychiatric disorder other than PTSD and for entitlement to service connection for drug and alcohol abuse for an additional medical opinion.  The Veteran appealed the Board's denial of entitlement to PTSD to the Court of Appeals for Veterans Claims (Court).  The Court, in a November 2014 memorandum decision (Docket No. 12-2288) affirmed the board's denial of service connection for PTSD.  Accordingly, the issue of entitlement to service connection for PTSD is not presently before the Board.  The Court noted the Veteran's appeal of the denial of service connection for a low back disability had been abandoned. 


FINDINGS OF FACT

1.  The preponderance of the credible and competent evidence of record reflects that the Veteran does not have depression, or another acquired psychiatric disorder, as a result of his military service.  

2.  Alcohol and drug abuse are not causally or etiologically related to, or aggravated by, a service-connected disability.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by service, and psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  Alcohol and drug abuse were not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 defined VA's duty to assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to direct and secondary service connection was furnished to the Veteran in March 2003 and May 2003 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a February 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In addition, the Veteran's claims were readjudicated following the receipt of complete VCAA notice, to include the Dingess elements.  The timing deficiency was therefore remedied in light of the readjudication of the claim in January 2012 and January 2015 supplemental statements of the case (SSOCs).  See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The May 2003 VCAA letter also asked the Veteran to complete and return an attached PTSD questionnaire to allow him the opportunity to provide complete details regarding his reported stressors.  In the July 2008 substantive appeal, the Veteran contended that he never received a copy of the PTSD questionnaire.  With respect to the PTSD questionnaire, the May 2003 letter listed the questionnaire as an attachment, and the Court has held that a presumption of regularity (meaning government officials have properly fulfilled their official duties) exists throughout the VA administrative process and can only be rebutted with clear evidence to the contrary.  See Jones v. West, 12 Vet. App. 98, 100  -02 (1998).  The Veteran has not provided any evidence other than his own statements that he never received a PTSD questionnaire.  A claimant's mere statement of non-receipt of the applicable notice is insufficient for rebutting the presumption of regularity.  See Butler v. Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001).  Although the claim for PTSD is not currently before the Board, information from that questionnaire may have been applicable to the claims for an acquired psychiatric disorder. 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and available private medical records.  The record indicates that the Veteran's complete service personnel records are not available.  In May 2003, VA requested the Veteran's personnel records file from the National Personnel Records Center (NPRC) and in September 2003 received a file of records, most of which were duplicates of information previously supplied by the Veteran.  Notably, the Veterans service assignments and paperwork related to his court-martial and detention for drug charges were not included.  However, the NPRC indicated that they had provided all available records, and the Veteran has not identified any other source of his personnel records.  The Veteran has provided letters and duplicate records he received.  The service personnel records remain incomplete, and a VA memorandum formal finding of unavailability is contained in the virtual record outlining VA's attempts to obtain his service records.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The record currently contains treatment records from various VAMCs and from more than 10 private facilities.  In October 1997, the Veteran identified four private physicians who had treated his claimed disabilities, but noted that they had long since gone out of business and were no longer practicing medicine.  Despite the Veteran's statement, the parties agreed in the December 2008 Joint Motion for Remand that VA should make efforts to obtain records of treatment referenced by the Veteran in October 1997.  In response to a remand from the Board in August 2009, the Veteran was sent a letter in November 2009 that requested he complete medical release forms to allow VA to request records from the specified physicians on his behalf.  The Veteran's representative responded in March 2010 stating that the Veteran had no other evidence to submit in support of his claim.  Therefore, the Board finds that records of treatment from the physicians referenced by the Veteran in his October 1997 statement are not available for procurement. 

The Board also notes that the Veteran has stated that he received treatment at Bethany Medical Center for some of the disabilities on appeal.  VA made three requests for these records in November 1997, August 2003, and March 2004.  No response to these requests was received.  Letters dated in May 2003 and March 2004 also notified the Veteran that VA had not received records from Bethany Medical Center and asked for his assistance.  Again, no response to these letters was received.  The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483   (1992).  It is clear from the above, that VA has done its utmost to develop evidence from Bethany Medical Center with respect to the Veteran's claim and has complied with the duty to assist.

The Veteran was also provided adequate VA examinations in December 2011 and December 2014, taken in conjunction, regarding his psychiatric and substance abuse claims.  The examinations included medical opinions addressing whether a nexus exists between the claimed disabilities and active duty service, and secondary service connection and aggravation.  The Board notes that the examination reports do not include a comment on each historical diagnosis, but an additional VA examination to address each of his historical diagnoses would not provide a different outcome, as the VA examiner has indicated that the opinion is based on a lack of credibility of the Veteran and on historical treatment records which do not include a psychiatric reaction to his participation in Operation Frequent Wind, or a psychiatric diagnosis prior to his multiple intervening stressful incidents (stabbing, assaulted, incarceration, near-fatal motor vehicle accidents).

Finally, the Veteran's claim for entitlement to service connection for PTSD was denied on the basis that the record did not include credible supporting evidence that his claimed in-service stressors occurred.  In an August 2006 statement, the Veteran's representative argued that VA has not complied with the duty to assist as it has not attempted to corroborate the Veteran's stressors through the appropriate records center.  The Board finds that such requests are not necessary as the Veteran has already contacted the relevant agencies and submitted evidence that is relevant to the claim.  In July 2008, the Veteran submitted numerous letters and evidence from various agencies including CURR, the Joint Service Records Research Center (JSRRC), NARA, the Naval Historical Center, the Chief of Naval Operations, and the NPRC.  This evidence was provided in response to the Veteran's own requests for information on his claimed stressors.  The responses from these organizations, which include copies of the 1975 deck logs and command histories for the USS ROWAN and USS MIDWAY, are included in the claims file and are specifically referenced by the Board in the denial of the Veteran's claim of entitlement to service connection for PTSD in the June 2012 decision, and will be referenced in this decision for credibility and causation purposes as well.  Therefore, the Board finds that the type of records requests referenced by the Veteran's representative in the August 2006 statement have already been made by the Veteran.  Additional requests to these organizations would not result in additional information or evidence and would only result in delay of a final disposition of the claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 

Laws and Regulations

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Here, the Veteran's complete service records are currently missing, so chronicity in service is not established.  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychoses is a chronic condition under 38 C.F.R. § 3.309.  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.

The simple drinking of alcoholic beverage is not of itself willful misconduct.  However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(C)(2).

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for the aggravation of a pre-existing disease during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  Pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

During the pendency of this appeal, 38 C.F.R. § 3.310(b) was amended effective October 10, 2006 to provide the following as to aggravation of nonservice-

connected disabilities:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR  part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

See 71 Fed. Reg. 52,744  (2006) (to be codified at 38 C.F.R. § 3.310(b) ).

Where, as here, a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version more favorable to the veteran applies unless Congress provided otherwise or permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).

Although the overall intention of the amendment is to implement the decision in Allen v. Brown, 7 Vet. App. 439 (1995), the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The United States Court of Appeals for Veterans Claims (the Court) in Allen was not concerned with, and did not address, such an evidentiary requirement.  Notably, in addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C.A. § 501 as the supporting authority and not Allen.  See 71 Fed. Reg. at 52,744-45. 

Therefore, the Board finds that the more favorable law in this case is the former version of 38 C.F.R. § 3.310, as interpreted by the Court in Allen.  The former version will be applied below.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Credibility

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69   (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Veteran is competent to report psychiatric symptoms and his drug and alcohol abuse.  He is also competent to describe stressful incidents in service.  The Board finds, however, that he is not credible in his reports of stressful incidents in service, the onset of psychiatric symptoms, or in describing his drug and alcohol abuse.  As outlined below, the Veteran has provided inconsistent statements regarding his stressful incidents, the onset of his psychiatric symptoms, his criminal history, and his drug and alcohol use to treatment care providers and the VA.  The Board notes that until his incarceration in 1993, the Veteran had a strong alcohol and drug dependency, but during his incarceration he has been abstinent.  During this period of abstinence, his statements have continued to be inconsistent.  

The Veteran contends that he incurred a psychiatric disorder in service due to several traumatic experiences that occurred during his active duty service.  He additionally has argued that he suffers from drug and alcohol dependence as a result of his psychiatric disorder.  As will be noted below, he has made conflicting statements regarding many aspects of his claims, including when the symptoms of his disabilities began.

In statements to VA, the Veteran reported that he was present aboard the USS ROWAN when a missile was either dropped or exploded and that he witnessed death and wounded civilians while assisting with the evacuation of Saigon in April 1975 while serving aboard the USS MIDWAY.  The Veteran has also reported to his treating psychiatrist that he was involved in combat during active service. 

The December 2011 VA examination noted the Veteran's report that he was present on the USS ROWAN when a guided missile became tangled in ropes above his head while he worked a cleaning detail as well as his statements regarding his participation in the evacuation of Saigon. 

Similarly, the Veteran has been diagnosed and treated for PTSD during his incarceration based on his reports of combat stressors and the incident aboard the USS ROWAN.  During his incarceration, the Veteran reported several times that he had nightmares about his "Vietnam war" service, or that he was a "Vietnam war" veteran.  In May 2003, he stated he was in the Vietnam war and "saw many deaths."  In March 2007, he reported he had flashbacks and nightmares about "combat."  

Initially, the Board notes that there is no objective evidence that the Veteran participated in combat.  While undergoing treatment with a prison psychiatrist, the Veteran often reported experiencing nightmares, flashbacks, and intrusive memories of combat experiences "in Vietnam."  Service personnel records and the deck logs and command histories of the USS MIDWAY are entirely negative for any indication that the Veteran participated in combat.  Although the record contains a letter of appreciation from the USS MIDWAY's commanding officer noting that the Veteran served in a combat zone, there is no indication the Veteran actually engaged in combat with the enemy.  He did not receive any award indicative of his participation in combat and the service records contain no corroborating evidence of the Veteran's participation in combat.  The Veteran has also not submitted any lay evidence, other than his own statements, confirming his participation in combat.  

The Veteran's reported non-combat stressors involve two incidents that occurred while he served aboard naval vessels.  In an April 2003 statement, the Veteran wrote that he was ordered to report to the USS ROWAN in approximately April through August 1974 before transfer to the USS MIDWAY.  After boarding the USS ROWAN, he was assigned a job detail that involved being lowered over the side of the ship on a suspended platform to scrub and clean the right side of the ship.  The Veteran then heard a loud collision and heard people screaming and running.  An anti-submarine rocket (ASROC) was tangled in a rope above his head and in the chaos he was left suspended over the side of the ship.  Similar statements, again giving the dates of May to August 1974, were also reported by the Veteran in March 2004.  In a November 2006 request for information to the National Archives and Records Administration (NARA), the Veteran revised his statement to report his presence aboard the USS ROWAN in April 1975 and stated that a guided missile slammed into the upper level of the ship while he was hanging off the side. 

Available service personnel records do not document that the Veteran ever served aboard the USS ROWAN.  These records do include an abstract of the Veteran's service and medical history contained with his service treatment records, which verifies that he was present in Illinois for recruit training until February 1975 and was then stationed aboard the USS MIDWAY on April 16, 1975, but there is no reference to the USS ROWAN.  In August 2007, the Director of the Center for Unit Records Research (CURR) confirmed that on April 11, 1975, the USS ROWAN called an anti-submarine emergency when a torpedo was dropped from the torpedo deck, but this account does not appear to conform to the Veteran's account of a missile slamming into the side of the ship.  Deck logs from the USS ROWAN also specify that the dropped torpedo landed on an unloading boat.  There were no causalities and no damage to the torpedo.  The specifics of the incident contained in the deck logs are clearly at odds with the Veteran's reports of an ASROC missile becoming tangled in ropes above his head and his other reports that a missile hit the side of the ship. 

In May 2004, CURR also confirmed that the USS ROWAN also experienced a malfunction in a torpedo warhead in May 1974 causing the weapon to impact on a nearby ship.  While the Veteran initially reported his presence on the ship at this time, the Board notes that he did not enlist into active duty service until November 1974, six months after the incident aboard the USS ROWAN.

The Veteran's other reported noncombat stressor dates from April 1975, when he served aboard the USS MIDWAY and participated in the evacuation of Vietnamese civilians from Saigon as part of Operation Frequent Wind.  The Veteran has provided only vague statements regarding this stressor, but during the December 2011 VA examination reported that he helped many wounded evacuees.  The Veteran has elaborated on these statements while receiving treatment from the prison psychiatrist, reporting that he saw many deaths and wounded people during the evacuation of Saigon, particularly women and children. 

The record verifies the presence of the Veteran aboard the USS MIDWAY and his participation in operation Frequent Wind.  As noted above, service records show that the Veteran served aboard the USS MIDWAY in April 1975, and a note from the Veteran's commanding officer states that the Veteran was aboard the ship from April 20, 1975 to May 2, 1975 and participated in special operations in a combat zone.  A letter of appreciation from the commanding officer also notes that the USS MIDWAY processed approximately 3,000 evacuees from Vietnam, and deck logs from the USS MIDWAY document its participation in Operation Frequent Wind in April and May 1975.

Although the record confirms that the Veteran participated in the evacuation of civilians in Saigon, the evidence does not verify the Veteran's account of trauma resulting from being near wounded and dying people.  In a newsletter written by the Captain of the USS MIDWAY, the evacuees brought on board as part of Operation Frequent Wind had injuries that were characterized as scrapes and scratches.  Additional articles detailing Operation Frequent Wind state that approximately 300 refugees required only minor medical attention aboard the USS MIDWAY.  This characterization of the USS MIDWAY's participation in the evacuation of Saigon is directly at odds with the Veteran's reports of being surrounded by blood, the wounded, and death. 

The Board also finds that the Veteran's accounts regarding his in-service experiences are not credible due to numerous inconsistencies contained in the record.  The Veteran also never reported any of his specific service stressors until 2003, almost 30 years after his separation from active service, and after his claim for service connection for a mental illness was first received in 1997.  In an October 1997 statement, the Veteran initially dated the onset of his claimed mental problems to childhood and various post-service injuries including multiple motor vehicle accidents.  At that time, he did not mention any traumatic incidents that occurred during service.  Additionally, as discussed above, the Veteran has on several occasions reported the date of his stressor aboard the USS ROWAN as occurring prior to his enlistment into active duty service.  The Board therefore finds that the Veteran's statements regarding his in-service stressful incidents are not credible. 


Factual Background and Analysis

In July 1990, the Veteran applied for VA benefits for a number of disabilities, which did not include a psychiatric disability or a claim for alcohol and drug dependence.  

The earliest record in the virtual file is from June 1968, and noted that the Veteran was in high school, and that he "seldom turns in assignments, poor attitude and use of time. Shows no interest in improvement.  Poor citizenship."

The Veteran's November 1974 U.S. Navy enlistment evaluation noted a normal psychiatric evaluation.  In May 1976, the Veteran reported the "inability to sleep and back pain."  He reported increased pain this weekend "since fight."  The following notation is of the Veteran's complaints of a "nervous disposition with frequent trouble sleeping.  He recently had an increase in low back pain.  The impression was "tension-anxiety syndrome; low back pain."  A June 1976 record noted back pain and insomnia.  The Veteran requested a sleeping pill.  Later that month, the Veteran was seen for a drug evaluation.  The record appears to say he had marijuana (questionable handwriting) abuse and "had been counseled for participation in the program for this problem.  However, motivation in this regard is nil as [he] stated" that he did not want to "stop this habit."  It was noted that he was being processed for an administrative separation.  The disposition appears to say "not fully rehab [ilitated]."  His July 1976 evaluation is noted to be for "Admin-Legal."  He served for one year seven months as of the evaluation.  The clinical evaluation did not include notations for several of the systems, including psychiatric.

In April 1977, the Veteran was involved in a motor vehicle accident, where he suffered a head injury.  Treatment records noted he abused multiple drugs including: alcohol, marijuana, heroin, Dilaudid, barbiturates, and Valium.  He was diagnosed with "probably post-concussion syndrome and multiple drug abuse."
In May 1978, the Veteran reported a history of a head injury in 1977 and at age 15 following a motorcycle accident.  He reported he was recently beaten and kicked.  It appears the Veteran reported he was kicked unconscious (handwriting). 

In August 1980, the Veteran was treated for stab wounds to the chest, knee and arm.  Later that month, he reported to the emergency room, and requested pain medication for a root canal.  He was given Percodan.  Three days later, he reported to the E.R. complaining of pain from an accident and stated he wanted Percodan, and he refused the other medications offered.  He stated he would just go to another hospital to get the medication he wanted.  The hospital noted he had "at least two scripts for Percodan since the 18th, and kept no appointments that were scheduled, and refused x-ray."  

In October 1981, the Veteran underwent inpatient treatment for drug and alcohol abuse.  He reported abusing Percodan and Dilaudid daily for 13 years (since 1968).  He stated that his problems dated back to age 15 when he abused drugs.  He has been in trouble with the law and is now facing charges of forging prescriptions for Dilaudid and Percodan.  He reported he went into the service while under threat of prosecution and while in service he misused drugs and alcohol and was court martialed for smuggling hashish on board the USS Midway.   He stated he spent a year "in the brig," and that he was "able to bribe officers to give him a regular discharge because of his knowledge of their drug abuse."  He was diagnosed with borderline personality disorder, and multiple drug and alcohol abuse.  He reported family, job, financial, and medical problems in his life.  He reported he was stabbed three times over "pot and beer."  Another October 1981 record included the Veteran's self-report of injecting Dilaudid up to 15 times a day for 13 years (1968).

In December 1981, the Veteran received VA inpatient care.  He had diagnoses of drug abuse, alcohol abuse, and borderline personality disorder.   The age of onset of drug abuse was "early teens, became abusive and frankly problematic 13 years prior to this admission" (1968).  His drug use became more pronounced and problematic within recent years.  He reported daily use since 1971.  He also reported occasionally recurrent episodes of depression.  

In March 1984, the Veteran was involved in a motor vehicle accident, where he struck the left side of his head and had a brief loss of consciousness.  He reported a history of taking Valium for "nerves."  

A May 1984, the Veteran underwent inpatient treatment for drug and alcohol abuse.  He was diagnosed with alcohol dependence, history of poly drug abuse, and antisocial personality disorder.  The record noted he had a history of several DWIs, and he had recently been in jail for past 3 months.  He had an antisocial history "from the parents social service history regarding lying, cheating, blaming, in and out of trouble with the law, etc."  He had polydrug abuse history since 16, and he reported "10 to 12 years of drinking."

A 1989 record noted the Veteran had a history of a serious motor vehicle accident four months prior, and was hospitalized with rib fractures.  In the four months since that accident, he was involved in another 2 accidents.  He had three upcoming court appearances.  He reported polydrug use since age 16; "used to take heroine by needle, hashish, Percodan, Dilaudid, heavy drinking."  He was treated for a stab wound in the chest, and had undergone drug treatment in 1982 and 1983.

A January 1989 psychosocial history and interview included information from the Veteran about his alcohol use.  He reported first drinking at 9 or 10 years old, with problems beginning at age 22 (1977).  He reported daily drinking for 15 years (1974).  He reported a history of cocaine (crack) use once or twice a week.  He was diagnosed with polydrug abuse.  

In July and August 1990, the Veteran had in-patient drug treatment.  He was noted to be a "chronic alcoholic for the past number of years, including abuse of polydrugs."

A November 1991 treatment record noted the Veteran gave a history of being diagnosed with bipolar disorder in 1975.  He reported he give up alcohol two years prior after having a severe auto accident.  He was noted to be depressed, agitated and anxious.  He also reported hallucinations.  He was diagnosed with bipolar disorder, and possibly borderline personality disorder.  Another November 1991 record noted the Veteran "wanted Lithium and Xanax."  He related his wife had a heart problem and he was worried about her.  The impression was anxiety, insomnia and manic depression.  

In December 1992, the Veteran stated  he had been seriously depressed for at least on year, during which time he was imprisoned.  He reported nightmares of dealing with wounded women and children, and he was afraid of living with his father, which was a part of his parole.  He stated he did not receive any therapy for "the Vietnam war," and he had suffered nightmares for years.  He was noted to have been imprisoned in 1978, 1980 and 1990.  This included "20 DUIs, auto theft and pharmacy forgery."

In January 1993, a social worker on an intake form noted the Veteran had diagnoses of PTSD, major depression and polysubstance abuse.  In March 1993, he reported back pain, and pain from a motor vehicle accident 3 years ago.  He was noted to questionably have bipolar disorder; this was likely reported by the Veteran as the treatment care provider noted he should be referred for a psychiatric appointment.

In May 1993, the Veteran reported he was "in pain and depressed."  He had many physical complaints of aches and pains.  He was assessed with depression.

A July 1993 Reclassification Analysis Mental Health Care note from the Department of Corrections, and signed by a psychiatrist, noted the Veteran had moderate impairment due to affective/anxiety disorder and adjustment disorder.  He also had a mild personality disorder. 

In December 1993, the Veteran was arrested for robbery.  His arrest record noted he had six prior prison sentences, and 17 prior non-prison sentences.  He was under the influence of drugs and alcohol at the time of arrest.  In December 1994, the Veteran pled guilty to first degree robbery, and due to a history of "at least three prior felony" convictions, he was subject to minimum sentences guidelines.  He was committed for 25 years.  He asked for a psychiatric evaluation.  Court records contained in the claims file include the testimony of a psychiatrist who noted he met with the Veteran for 30 minutes, and prescribed an antidepressant and an anti-anxiety medication as a result.  The Veteran did not report his history of alcohol use during the interview, and the doctor noted he would not have prescribed the medications if he had known the Veteran's history of alcohol abuse.   In fact, the doctor testified that the Veteran would have denied use of drugs, as that would have been part of a "routine examination" for him to elicit from the Veteran any kind of drugs he was taking.  He reported the medications he prescribed were due to the Veteran "describing problems that he was having that were consistent with anxiety and depression."

A treatment record from December 1995 noted the Veteran had alcohol abuse, and a history of depression and anxiety.   He was recently in jail, and "did not receive meds."  He was in the Emergency Room with a self-inflicted knife cut on left arm, and a threat of suicide by injection of an unknown substance.  He was noted to have a long history of alcohol abuse, and he had been drinking prior to the suicide attempt/arm laceration.  He appeared depressed; he related that pending legal charges were contributing to his depression.  He was noted to have a past diagnosis of borderline personality disorder.  

A May 1997 Missouri Department of Corrections medical note included that the Veteran described situational frustrations, at home and with his legal case.  He was noted to "show histrionics."  An August 1997 record noted that the Veteran had a diagnosis of a history of manic depression.  An October 1997 record noted he had a diagnosis of "bipolar depressed."  In February 1998, he reported dreams of blood and killing.  "He served in Vietnam war."  He was diagnosed with schizoaffective disorder. However, a medical accountability record print out noted the Veteran was diagnosed bipolar depressed in February 1998.  In April 1998, he refused counseling, and requested a new, provider due to a "personality conflict" with his psychologist.  In September 1998, he reported he was in the Vietnam war and had flashback and nightmares.  He was assessed with bipolar manic disorder and rule out PTSD.  In November 1998, he reported flashback from "the Vietnam War," and was assessed with PTSD, and bipolar disorder.  In May 1999, he was diagnosed with major depression and "PTSD by history."  

In January 2001, the Veteran was assessed with PTSD and depression.  In February 2001, he request getting help with VA benefits.  He was diagnosed with major depressive disorder, recurrent, severe without psychotic features.  In March 2001, he reported auditory hallucinations, anxiety attacks, and nightmares.  He was diagnosed with major depression with psychotic features, and PTSD.  In April 2001, he was assessed with "major depression."

A January 2002 record noted that the Veteran was having more anxiety attacks "after October 11th incident."  The virtual records do not contain further explanation of the "incident."  He was assessed with major depression with psychotic features and PTSD.  A March 2002 record noted the Veteran denied psychotic symptoms but appeared to be clinically depressed.  He was angry his medical records were not sent to the VA.  "He states his diagnosis is PTSD."  He was assessed with PTSD, major depression, by history.  In September 2002, he was noted to be "down" due to medical problems.  In May 2003, the Veteran complained of flashbacks and auditory hallucinations.  "He said he was in Vietnam and saw many deaths.  He experiences flashbacks, nightmares and feels that he is in the middle of it again.  He was assessed with PTSD. 

In February 2006, the Veteran reported a history of several car accidents.  He denied psychotic symptoms, but he reported he had "moments where his PTDS is very prominent."   In July 2006, the Veteran had a sick call complaint (still incarcerated) where he underwent a mental health "ITP review" which he signed.  After a self-report of symptoms and subjective severity, he was assessed with PTSD.  In October 2006, the Veteran reported that he has "many stressors in his life at this time and it is beating him down."  The stressors related to his physical health and his court appeals.  He stated he was suffering flashbacks and low mood more often.  He was assessed with "PTSD by psychiatrist."  

In March 2007, the Veteran reported distressing, intrusive recollections of his alleged combat experiences.  In additional he has had frequent nightmares about the combat.  He has flashbacks regarding particular events at sea several times per month.  He was assessed with chronic PTSD.  In December 2007, a VA psychiatrist noted that he had seen the "log sheets from the ship that verify the incident with the ordinance that almost injured the patient.  [the Veteran] has classic symptoms of PTSD that have responded to pharmacotherapy and psychotherapy.  As is common in these cases, the patient self-medicated with alcohol and drugs for year to attempt to alleviate his symptoms."  He was also noted to have numerous physical problems that "take a toll" on his mental health and ability to recover.  

In March 2010, the Veteran "appeared worried and has many, many complaints about pain" and his medications."  He had no signs of an over psychosis mania.  He was diagnosed with "anxiety not otherwise specified, may be result of medical pain and condition."  In May 2010, he reported he continued to have medical concerns and not mental health concerns; however he attributed his current mental health state to pain of his current medical state.

In December 2001, the Veteran was afforded an initial PTSD examination.  The examiner diagnosed polysubstance abuse in partial remission.  The examiner noted that the remission was due to the fact that the Veteran had not been able to engage in any substance use since being incarcerated.  His extensive substance abuse history "stretches to his childhood.  When not incarcerated he appears to have a history of significant abuse," and he had not yet maintained a period of sobriety outside of a controlled environment.  The examiner additionally diagnosed PTSD and depressive disorder not otherwise specified.  The examiner noted it was difficult to make a nexus between the Veteran's anxiety symptoms (in relation to his PTSD) and his military service because he reported many traumatic events throughout his life, including several life-threatening car accidents, a long history of criminal activity leading to jail or prison time and having concerns for his safety while in prison.  "His alcohol and drug dependence, as well as depression appear to have been primary issues for him over the years.  He does appear to have a long history of mental illness and inability to manage his emotional or physical well-being.   

Regarding the Veteran's substance abuse, the examiner noted that the Veteran's substance abuse originated prior to his service.  "There are multiple reports that he was abusing alcohol as a child and an adolescent.  He reported that the use increased during his time in the service and continued to escalate after his release from service.  He appears to have most likely had behavioral issues prior to entering the service due to his history of drug and alcohol abuse, as well as his history of crime."  The examiner noted that the Veteran signed a statement that reflected he had "neurosis" as a child, and that he was given the choice of going into service to avoid going to jail for possession of stolen property.  The examiner noted the Veteran had a history of head injuries from car accidents, two of which were life-threatening.  "Chronic use of substances from childhood/adolescence would have adversely affected his ability to manage even small amounts of stress."  

The examiner reviewed the Veteran's extensive records, and noted his in-service records of "tension-anxiety syndrome" and his self-reported "nervous disposition."  The examiner noted that he was seen for a drug evaluation shortly thereafter.  The examiner noted that there was no additional paperwork regarding his mental health disorder upon discharge.  However, by April 1977 he had "extreme drug and alcohol abuse," and he was involved in a motor vehicle accident while under the influence.  He was not given a mental health diagnosis at the time of his car accident treatment.  The examiner reviewed the records which documented the Veteran's report of a drug and alcohol abuse history that began in childhood and adolescence.  The examiner noted that the Veteran was diagnosed with anxiety, insomnia and manic depression in 1991, and that several records from his correctional facility included depression diagnoses and anxiety.  The examiner noted that many of the records after 1997 noted "continued problems with depression, concern related to his physical state...sleeplessness and anxiety."  

The Veteran denied any mental health history as a child or adolescent and did not disclose to the examiner a belief that his drinking or drugs use was problematic at that time.  However, the examiner noted that multiple reports reflected that he had experience with addiction in childhood/adolescence.  He noted a family history of alcoholism, and that his brother "struggled with drugs and major medical issues results in in depression symptoms."  He reported that during service he was seen or a nervous condition and he was sent to Treasure Island, California to attend alcohol and drug treatment for a year after being caught in a smuggling operation.  The examiner noted that the only note in his record regarding the drug program was that the Veteran refused to participate.  The Veteran reported that in prison he was in pain all the time because pain medications that control his pain are "outlawed."  He reported that he was concerned for his future.  He endorsed many depression symptoms and shared that he had hallucinations in the past where he saw "bloody heads in my sink and they talk to me."  When asked what the heads said, he could not remember.  He reported he has been in "serious fights" in prison, and that he was put in isolation because of a serious assault on another inmate.  

The Board remanded the Veteran's claims for an acquired psychiatric disorder and secondary alcohol and substance abuse in 2012 so that an additional VA examination could be performed which specifically addressed these claims.

In December 2014, the Veteran was afforded a second VA examination.  The examiner found that the Veteran's depression diagnosis was less likely than not related to the in-service notation of tension-anxiety syndrome.  The examiner noted that the inconsistences in the Veteran's statements show that greater deference has to be given to the available records.  Available service records do not include a diagnosis of depression.  Additionally, the notations of "nervous disposition" and "tension-anxiety" were attributed to a back pain complaint.  The examiner found that the 35-year period between the Veteran service and the 2011 VA examination diagnosis of depression reflected that he was involved in motor vehicle accidents, assaults, injuries and legal problems that "likely posed as intervening stressor that contributed to depression, thus reducing the probability of any nexus between his 2011-depression diagnosis and his in-service tension-anxiety syndrome."  

Additionally, the examiner found that the Veteran's substance abuse diagnosis is less likely than not caused or aggravated by a non-PTSD psychiatric condition because the substance/alcohol abuse was pre-existing, and the Veteran's reports of drug and alcohol use soon after joining the service, indicates a natural progression and not an aggravation.  The singular service treatment record regarding his anxiety showed no relationships to his in-service alcohol and drug use.  The examiner noted that there was no evidence that his substance abuse was related to another psychiatric condition between his discharge and 1993, despite several in-patient substance abuse treatments.  The examiner also noted that "depression or anxiety, when mentioned in post-military records with reference to his alcohol/substance use, appeared to be symptoms or effects of the alcohol/drug use as opposed to causative or contributing factors."

During the VA examination interview the Veteran reported that he ran away from home in his early teens, he got in trouble with truant officer and he was suspended from school for smoking.  The examiner noted that these could suggest childhood depression, but that pre-military alcohol and drug use might have resulted in depressive effects.  Ultimately, there was no indication of any depression diagnosis or treatment prior to military service.  The examiner noted that the complaint of a nervous disposition and inability to sleep involved low back pain, and that he was given a muscle relaxer.  Post-service, the Veteran had a number of injuries, including motor vehicle accident-related stressor that likely contributed to his depression, family/relationship stress that could contribute to depression, and legal problems with extensive jail sentences which contribute to stress and/or depression.  He reported that during his incarceration he has witnessed stabbings, assaults, beatings and threats on multiple occasions.  He reported he has been in "fights" and threatened with assault.  He endured solitary confinement for 10 days following a fight.  He reported that he "lived in violence" and with a "sense of fear" while in prison.  "Therefore, [the Veteran] experienced significant post-military stressors."  The examiner noted that the Veteran has also attributed his depression to his physical conditions, motor vehicle accidents, and legal difficulties over the years.  

The examiner noted that the parallels between his persistent alcohol and drug use and associated legal problems both before, during and after his military service suggested that his in-service alcohol and drug use were a natural progression of his pre-military drug and alcohol use.  "Research reflects consistent evidence that higher alcohol consumption in late adolescence continues into adulthood and is associated with alcohol problems."  The examiner noted that none of the available treatment records that relate to his in-service drug and alcohol use reflect any other psychiatric diagnoses as a causative factor.  He stated he drank in service as a way to socialize, and cited no other mental health difficulties as a cause or factor for why he started drinking in service.  

The examiner noted that there was evidence the Veteran was onboard the USS Midway during Operation Frequent Wind, and that he was there when 3000 evacuees with scrapes and scratches were processed.  "Although these could result in non-PTSD psychiatric conditions, such as depression or anxiety, there are no records regarding to what extent, if any, these affected the Veteran, other than what he verbally reports."  The Veteran has been an "inconsistent and poor historian."  Because the Veteran is a poor history, the examiner attempted to rely on records from the Veteran's service regarding the effective, if any, of his participation in Operation Frequent Wind on his mental health and substance abuse.  "There are no service treatment records that reflect any psychiatric diagnoses as a result of his participation....Furthermore, the July 29, 1976 marijuana abuse/drug evaluation...reflects no reference to Operation Frequent Wind or any non-PTSD psychiatric condition associated with the marijuana use.  The examiner noted that the "nervous disposition" referenced in his service treatment records "could be an effect from heavy alcohol and/or marijuana use," or as "symptoms of withdrawal or drug-seeking behavior that is part of the abuse disorder as opposed to an independently causative or aggravating anxiety, which no records indicate."  

Lastly, the examiner noted that as of September 2014, after more than 20 years of incarceration, the Veteran has started to receive psychotherapeutic and medication treatment.  On his initial mental health assessment he was diagnosed with an adjustment disorder and polysubstance abuse in partial remission.  Tests indicated that he reported depression and anxiety.  The examiner noted that these symptoms are consistent with a diagnosis of adjustment disorder, "especially in light of his recent adjustment and reintegration into society since his release from prison."  

As noted above, this is a challenging case due to missing service records, inconsistent statements from the Veteran, records which demonstrate drug-seeking behavior from the Veteran (to include lying and manipulation or medical professionals), statements from the Veteran regarding his in-service stressful events that are not credible, significant post-service traumas, severe substance abuse, and a more than 20-year incarceration with limited access to mental health care.  As outlined above and in the two VA examinations, the Veteran is a poor historian.  He has been found to be not credible due to inconsistencies in reporting in-service stressors, and for inconsistent statements to healthcare providers regarding his substance abuse.  He also has records of drug-seeking behavior, was convicted of forging prescriptions, and at one time indicated he was given and honorable discharge from service as a result of coercion after knowing of the drug use of his commanding officers (notably, he has also stated he was given an honorable discharge because he completed a year-long drug treatment program, although his service treatment records note he did not participate in the offered program).

The Board finds that the probative competent and credible evidence of record is against the Veteran's claim for service connection for a psychiatric disorder other than PTSD.  The treatment records outlined above have provided several diagnoses over the years, to include bipolar disorder, schizoaffective disorder, depression, PTSD, anxiety, and, most recently, adjustment disorder.  Since the time of the Veteran's claim, his diagnoses have included PTSD, depression, anxiety, and adjustment disorder.  The prior Board decision addressed PTSD, so that diagnosis is not addressed in this decision.  Although the Veteran's correctional treatment records contain a number of diagnoses, none include a full interview and mental status evaluation.  The 2011 VA examiner diagnosed depression, and the 2014 examiner noted that a more recent diagnosis of adjustment disorder took into account the Veteran's depression and anxiety symptoms.  The 2014 examiner specifically addresses the 2011 depression diagnosis, but that she also encompasses the Veteran adjustment diagnosis and anxiety symptoms in her opinion.  The Board notes that although not every diagnosis the Veteran has had throughout the years was addressed in-depth, that the 2014 opinion that his psychiatric disorders are not due to his service are applicable for the same reasoning, and the records cited by the 2014 examiner include the other diagnoses.  The 2014 examiner found that the in-service indication of "tension-anxiety" and "nervous disposition" did not include a formal psychiatric diagnosis, and that this was the only record mentioning anxiety or nervousness.  Without a concurrent diagnosis, the examiner noted that the descriptions likely related to the Veteran's back pain, but that they could also be related to his alcohol and marijuana abuse, withdrawal, or drug-seeking behavior.  As the medication provided at the time was a muscle relaxer, the examiner related the anxiety and nervousness to his back pain.  There are no other service treatment records regarding a psychiatric diagnosis or psychiatric symptoms.  

The Veteran entered service without a psychiatric diagnosis, and there is no clear and unmistakable evidence that he entered service with a psychiatric diagnosis.  He left service without a psychiatric diagnosis, and was only treated for substance abuse for several years after service.  An additional VA examination to address each of his historical diagnoses would not likely provide a different outcome, as the VA examiner has indicated that the opinion is based on a lack of credibility of the Veteran and on historical treatment records which do not include a psychiatric reaction to his participation in Operation Frequent Wind, or a psychiatric diagnosis prior to his multiple intervening stressful incidents (stabbing, assaulted, incarceration, near-fatal motor vehicle accidents).

The examiner has indicated the Veteran's adjustment disorder is due to his release from over 20 years of incarceration.  The examiner has linked the Veterans symptoms of depression and anxiety to his motor vehicle accidents, assaults, solitary confinement, imprisonment, and physical health.  In this case, due to the lack of credibility of the Veteran, the post-service treatment records which did not include psychiatric treatment, and the lack of an in-service diagnosis or ongoing complaints of psychiatric symptoms, combined with a negative nexus opinion, the Board finds that entitlement to service connection for an acquired psychiatric disorder is not warranted.  

Here, the Board has concluded that service connection an acquired psychiatric disorder is not warranted, and in a prior decision determined that service connection for PTSD is not warranted.  The Veteran does not have a service-connected disability.  Compensation for a substance abuse disability is only available where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful misconduct.  Allen. at 1381.  Accordingly, service connection cannot be granted on a direct basis for alcohol and drug abuse.  .The Board notes that even if the Veteran had a service-connected disability, the VA examiners have both noted that the Veteran's substance abuse began prior to service, and the 2014 VA examiner found that it progressed naturally during and after service.  

The Board therefore concludes that the evidence is against a nexus between the Veteran's acquired psychiatric disorders and his active duty service.  And as he does not have a service-connected disability, entitlement to service connection for alcohol or drug abuse is not allowable.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims, and they are denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD is denied. 
 
Entitlement to service connection for drug and alcohol abuse, to include as secondary to a psychiatric disorder is denied.




____________________________________________
DAVID L. WGIHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


